BENEDICT, District Judge.
The legal effect of the action of the parties upon the contract of affreightment on which this action is based was to so modify the contract as to make it a contract to deliver the cargo at New York instead of East Chester, as originally agreed.
The substituting the port of New York as the port of delivery carried with it the obligation on the part of the consignee to accept the cargo there in accordance with the usage of the port.
Under these circumstances the libellant is entitled to recover for any unusual delay in providing him with the cargo at Port Johnson, to compensation for transporting the coal from the port of shipment to New York, at the current rates of freight, arfd to compensation for the delay in receiving the cargo in New York, after allowing the usual time for discharging a cargo in that port after the modification of the contract
According to these views, the libellant must recover the balance of freight at the current rates of freight for transporting coal to New York, which amount to $70.85.
He is also entitled to recover demurrage for two days’ detention in loading, which detention was for want of coal.
He is also entitled to recover demurrage for delay in receiving the coal in New York from December 26th. the day when the contract was modified, until the day the master was notified that the coal would not be received unless he waived his demurrage, which was the 20th of January.
There is some doubt upon the evidence as to the proper rate of demurrage, but I conclude that four dollars per day, being the highest sum named by the claimant of the coal, will be a fair allowance under the circumstances. The clerk will compute the amount due in accordance with this opinion.